DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 22, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 3-15, and 17-20 are pending.
4.	In the reply filed on December 30, 2020, applicant elected Group IX, claim 18 with claims 1, 3, 4, 6, 8, 15, 17, and 19 and linking claims, without traverse.
5.	Claims 5, 7, 9-14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 3, 4, 6, 8, 15, and 17-19 are examined on the merits.

Claim Rejections - 35 USC § 103
7.	Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 2005/0266064) in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scrub - web archived version from June 2017), Mishra (10 best Way to Naturally Plumpy and Sexy Lips – Natural lip plumper;” https://web.archive.org/web/20170911010008/https://indiafashionblogger.com/best-way-.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Sharma does not disclose an exemplary amount of rice powder that could be used, or even suggest an effective amount in combination with any of the other ingredients they mention could be used in the scrub. One of ordinary skill in the art reviewing a reference which does not even teach or disclose an amount range for an ingredient, or even suggest the use of an effective amount, would not understand to arrive at the claimed amount of “from 3 % to less than 10 % by weight of the total composition.” Accordingly, the examiner has not established that the claimed “exfoliator comprising Oryza Sativa Rice Powder in an amount of from 3 % to less than 10 % by weight of the total composition” would be routine experimentation and therefore obvious to arrive at by one of ordinary skill in the art.

However, this argument is not persuasive because a specific numerical value is not required in order for a variable to recognized as result effective.  In this case, Sharma specifically discusses the ingredients of the lip care composition and the specific effect that the rice powder must have on the lips, i.e. a gentle exfoliating agent.  In addition, the reference discusses the specific effect that each of the additional ingredient has on the lip.  An artisan would readily appreciate that the amounts of the ingredients would need to be optimized in order to achieve the specific effects taught in the reference.  The artisan would be motivated to vary the concentration of each of the ingredients in order to achieve these effects.  Therefore, it would be within the skill of the artisan during routine optimization to vary the concentration of rice powder within the composition.
In addition, applicant argues:
Mishra does not disclose an exemplary amount of lemon peel powder that could be used, or even suggest an effective amount in combination with any of the other ingredients they mention could be used in the scrub. Mishra further does not disclose that the lemon peel powder is an exfoliant. One of ordinary skill in the art reviewing a reference which does not even teach or disclose an amount range for an ingredient, or even suggest the use of 

However, this argument is not persuasive because a specific numerical value is not required in order for a variable to recognized as result effective.  In this case, Mishra specifically discusses the ingredients of the lip care composition and the specific effect that the lemon peel powder must have on the lips, i.e. an exfoliating scrub for the lips.  An artisan would readily appreciate that the amounts of the ingredients would need to be optimized in order to achieve the specific effects taught in the reference.  The artisan would be motivated to vary the concentration of each of the ingredients in order to achieve these effects.  Therefore, it would be within the skill of the artisan during routine optimization to vary the concentration of lemon peel powder within the composition.
Applicant also argues that the specification at paragraphs 9, 11 and 42 show that the claimed invention functions synergistically and that the claimed amounts are combined in critical amounts which have been found to maximize the lip plumping effects.  However, the specification does not provide any evidence to support the assertions that the combination of the ingredients is synergistic or that the claimed amounts produce an unexpected result (see MPEP section 716.02).  Without evidence to support these assertions, they cannot be a basis for patentability.  Therefore, these arguments are not persuasive.
8.	Claims 1, 3, 4, 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US 2005/0266064) in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scrub - web archived version from June 2017), Mishra (10 best Way to Naturally Plumpy and Sexy  as applied to claims 15, 18, and 19 above, and further in view of DeSantis (US 2013/0319889) and Blakeslee (US 2016/0030567) for the reasons set forth in the previous Office action.
Applicant arguing this rejection in combination with the arguments regarding the rejection based on McCarthy, Sharma, Mishra, and Nichols.  Thus, a response to the arguments can be found above.

Double Patenting
9.	Claims 1, 3, 4, 6, 8, 15, and 17-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/576,607 in view of Sharma (“Korres Lemon Lip Scrub;” https://web.archive.org/web/20170615005358/makeup.lovetoknow.com/Korres_Lemon_Lip_Scrub - web archived version from June 2017) and Mishra (10 best Way to Naturally Plumpy and Sexy Lips – Natural lip plumper;” https://web.archive.org/web/20170911010008/https://indiafashionblogger.com/best-way-naturally-plumpy-sexy-lips-natural-lip-plumper/ - web archived version from November 9, 2017)  for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655